DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to the specification is withdrawn following the filing of an amendment to the specification.
The rejection of claims 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to claim 5 and the cancelation of claim 6.
The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Munenaga et al. (JP 2005-183332, with machine translation) in view of Noda et al. (JP 2001-293522), and as evidenced by “Definition of Arcuate at Dictionary.com” is withdrawn following the applicant’s amendment to claim 1 and the cancelation of claim 2.
Munenaga et al. (JP 2005-183332, with machine translation) fail to teach the energy storage devices in claims 1 and 8.
There are no prior art teachings that would motivate one of ordinary skill to modify Munenaga et al. and obtain the energy storage devices in claims 1 and 8 of the instant application.
Therefore, claims 1, 5, and 8 are allowed.
Claims 2-4, 6, and 7 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANCA EOFF/Primary Examiner, Art Unit 1796